 



AMENDMENT NO. 4
and
SCHEDULED DETERMINATION
OF THE BORROWING BASE
dated as of April 4, 2008
to the CREDIT AGREEMENT
dated as of November 21, 2006
among
SANDRIDGE ENERGY, INC.
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer
and
The Other Lenders Party Thereto
BANC OF AMERICA SECURITIES LLC,
Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 4 AND
SCHEDULED DETERMINATION OF THE BORROWING BASE
     AMENDMENT AND SCHEDULED DETERMINATION (this “Amendment”) dated as of
April 4, 2008 under the Credit Agreement dated as of November 21, 2006 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) among SANDRIDGE ENERGY, INC., a Delaware corporation (f/k/a
Riata Energy, Inc.) (the “Borrower”), each LENDER from time to time party
thereto and BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative
Agent”), Swing Line Lender and L/C Issuer.
     WHEREAS, the parties hereto desire to amend the Credit Agreement as set
forth herein; and
     WHEREAS, the Administrative Agent proposes to increase the Borrowing Base
amount in accordance with the Scheduled Determination procedure set forth in
Section 2.05 of the Credit Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Defined Terms. Unless otherwise specifically defined herein,
each term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Amendment becomes effective, refer to the
Credit Agreement as amended hereby.
     SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is
hereby amended as follows:
     (a) Section 1.01 of the Credit Agreement is amended by deleting the
definition of “Guarantors” in its entirety and by substituting in lieu thereof
the new definition of “Guarantors” to read in its entirety as follows:
     “Guarantors” means, collectively, (i) SandRidge Holdings, Inc., SandRidge
Exploration and Production, LLC (f/k/a NEG Operating LLC), SandRidge Onshore,
LLC (f/k/a National Onshore LP), SandRidge Offshore, LLC (f/k/a National
Offshore LP), SandRidge Midstream Inc. (f/k/a ROC Gas Company), SandRidge
Operating Company (f/k/a Alsate Management and Investment Company), Integra
Energy, L.L.C., and SandRidge Tertiary, LLC, (f/k/a Petrosource Production
Company, LP) and (ii) each Person which becomes a Guarantor after the Closing
Date pursuant to Section 6.12.

 



--------------------------------------------------------------------------------



 



     (b) Section 2.03(g) of the Credit Agreement is amended by replacing the
reference to “2.05” contained in the sixth line thereof with “2.06”.
     (c) Section 2.05(b)(ii) of the Credit Agreement is amended by replacing the
words “the Borrower may request the Lenders to make additional determinations of
the Borrowing Base (x) twice during the twelve months following the Closing Date
and (y) thereafter once during each twelve month interval between Scheduled
Determinations” contained in the first four lines thereof with the words “the
Borrower may request the Lenders to make additional determinations of the
Borrowing Base twice during any twelve month interval between Scheduled
Determinations”.
     (d) Section 6.12(b) of the Credit Agreement is amended by replacing the
reference to “6.12(c)” contained in the tenth line thereof with “6.12(b)”.
     (e) Section 7.03(b) of the Credit Agreement is amended by replacing the
dollar amount “$1,200,000,000” contained therein with the dollar amount
“$1,000,000,000”.
     (f) Section 7.03 of the Credit Agreement is amended by deleting the word
“and” at the end of clause (l), by replacing “.” at the end of clause (m) with
“; and”, and by adding a new clause (n) thereto that reads in its entirety as
follows:
     “(n) other unsecured Indebtedness not permitted by the previous clauses in
an aggregate principal amount not to exceed $750,000,000 at any time
outstanding; provided that such Indebtedness (A) requires no scheduled
amortization prior to the 6th anniversary of the Closing Date and (B) is
otherwise on market terms and conditions; and provided further that during any
period in which the aggregate principal amount of any such outstanding unsecured
Indebtedness permitted by this subsection (n) exceeds $400,000,000, the
Borrowing Base shall automatically be reduced by 30% of the amount of such
excess.
     (g) Section 10.06(b)(iv) of the Credit Agreement is amended by inserting
after the words “a processing and recordation fee” contained in the third line
thereof the following words: “payable by the assignor (subject to
Section 10.13(a)) directly to the Administrative Agent”.
     SECTION 3. Release of Guarantee. Lariat is hereby released from any
obligations as a Guarantor under the Guaranty to the extent assumed by Lariat as
the surviving party of the merger of Lariat Compression Company with and into
Lariat.
     SECTION 4. Proposal to Increase the Borrowing Base. Based on the
Engineering Report and other information concerning the businesses and
properties of the Borrower and its Subsidiaries (including their Oil and Gas

2



--------------------------------------------------------------------------------



 



Properties and the reserves and production relating thereto) received pursuant
to Sections 2.05(b)(i) and 6.01(d) of the Credit Agreement by the Administrative
Agent from the Borrower, the Administrative Agent, pursuant to
Sections 2.05(b)(i) and 2.05(b)(iii) of the Credit Agreement, hereby proposes to
the Lenders for their approval to increase the amount of the Borrowing Base from
$700,000,000 to $1,200,000,000.
     SECTION 5. Approval by Lenders. In accordance with Section 2.05(b)(iii) of
the Credit Agreement, the undersigned Lenders hereby approve the new amount of
the Borrowing Base as proposed by the Administrative Agent under Section 3
above.
     SECTION 6. Increase in Aggregate Commitments.
     (a) On the effective date of the increase of the Borrowing Base pursuant to
this Amendment, (i) the Aggregate Commitments shall be increased from
$750,000,000 to $1,750,000,000, (ii) each Person listed on the signature pages
hereof which is not a party to the Agreement (a “New Lender”) shall become a
Lender party to the Agreement and (iii) the Commitment and Applicable Percentage
of each Lender shall be reset and shall equal to such amounts and percentages
set forth opposite such Lender’s name on Schedule A attached hereto (such
Commitments and Applicable Percentages as so reset, the “Reset Commitments”).
     (b) On the effective date of the Reset Commitments pursuant to this
Amendment:
     (i) Committed Loans outstanding on such effective date shall be reallocated
among the Lenders by way of assignment and assumption in accordance with
Section 7 hereof, such that all outstanding Committed Loans are held by the
Lenders in proportion to their respective Reset Commitments; and
     (ii) the participations in all outstanding Letters of Credit shall be
determined such that all L/C Obligations are held by the Lenders in proportion
to their respective Reset Commitments.
     (c) For the avoidance of doubt, Section 6(b) and Section 7 are intended to
effect a reallocation of the outstanding Loans in accordance with the Reset
Commitments, and nothing in this Amendment shall be deemed to constitute a
novation of the credit facility under the Credit Agreement or of the Loans
thereunder, and shall not impair in any respect any Lien securing the
Obligations.
     SECTION 7. Assignment and Assumption.
     (a) On and effective as of the Effective Date (and subject to the
conditions set forth in Section 13(b)) (A) each Lender with an amount opposite
its

3



--------------------------------------------------------------------------------



 



name under the column “Assigned Amount” on Schedule A (each such Lender, an
“Assignor” and each such amount, the “Assigned Amount”) hereby irrevocably
assigns and sells to Assignees (as defined below) an amount of its Loans equal
to the Assigned Amount and (B) each Lender with an amount opposite its name
under the column “Assumed Amount” on Schedule A (each such Lender, an “Assignee”
and each such amount, the “Assumed Amount”) hereby severally irrevocably
purchases and assumes an amount of Loans from Assignors in an aggregate amount
for all assumptions made by each Assignee equal to its Assumed Amount.
     (b) Each Assignor hereby makes the representations and warranties that are
provided for in Section 1.1 of the Standard Terms and Conditions to the form
Assignment & Acceptance set forth in Exhibit E of the Credit Agreement with
respect to its Assigned Amount (as though it were the “Assigned Interest”
thereunder). Each Assignee hereby makes such representations and warranties that
are provided for in Section 1.2 of the Standard Terms and Conditions to the form
Assignment & Acceptance set forth in Exhibit E of the Credit Agreement with
respect to its Assumed Amount (as though it were the “Assigned Interest”
thereunder). Each of the parties to this Amendment agrees that the assignments
and assumptions provided for in this Section 7 comply with the requirements for
an assignment and assumption of Loans under Section 10.06 of the Credit
Agreement, notwithstanding the formal requirements set forth therein, and that
the processing and recordation fee provided for in Section 10.06(b)(iv) of the
Credit Agreement shall not be payable.
     (c) Not later than 12:00 Noon (Dallas time) on the Effective Date, each
Assignee shall make available the full amount of its Assumed Amount in Federal
or other funds immediately available in New York City, to the Administrative
Agent at its address specified in or pursuant to Section 10.02 of the Credit
Agreement. Unless the Administrative Agent determines that any applicable
condition specified in Section 13(b) has not been satisfied, the Administrative
Agent will make the funds so received from the Assignees available to the
Assignors, as consideration for and in ratable proportion to their respective
Assigned Amounts.
     SECTION 8. Fee. On the Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each Lender with an Exposure Increase
(as defined below) a fee equal to (i) for each Lender with an Exposure Increase
of $25,000,000 or more, 0.20% of such Lender’s Exposure Increase and (ii) for
each Lender with an Exposure Increase of less than $25,000,000, 0.15% of such
Lender’s Exposure Increase. As used above, the “Exposure Increase” of any Lender
is the amount (if any) by which (x) such Lender’s Applicable Percentage
multiplied by the Borrowing Base, in each case determined immediately after
giving effect to any changes thereto on the Effective Date exceeds (y) such
Lender’s Applicable Percentage multiplied by the Borrowing Base, in each case
determined immediately before the Effective Date.

4



--------------------------------------------------------------------------------



 



     SECTION 9. Reaffirmation of Guarantee and Security. Each Loan Party
(i) consents to this Amendment, (ii) affirms that (A) the terms of the Guaranty
guarantee, and shall continue to guarantee, all of the Obligations and (B) the
terms of the Security Agreement secure, and shall continue to secure, all of the
Obligations, in each case after giving effect to this Amendment and
(iii) acknowledges and agrees that after giving effect to this Amendment, the
Guaranty, the Security Agreement and all other Loan Documents are, and shall
continue to be, in full force and effect, unimpaired or affected in any respect
by this Amendment and the transactions contemplated hereby, and are hereby
ratified in all respects.
     SECTION 10. Representations of the Borrower. The Borrower represents and
warrants that, both before and immediately after giving effect to this Amendment
in whole or in part pursuant to Section 9 hereof, (i) the representations and
warranties set forth in Article V of the Credit Agreement will be true and
correct and (ii) no Default will have occurred and be continuing.
     SECTION 11. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.
     SECTION 12. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
     SECTION 13. Effectiveness.
     (a) The amendments to the Credit Agreement set forth in Section 2, the
release of the Guarantee pursuant to Section 3 and reaffirmation of the guaranty
and security pursuant to Section 9 of this Amendment shall become effective on
and as of the date hereof provided that the Administrative Agent shall have
received counterparts hereof signed by each of the Required Lenders and each
Loan Party.
     (b) The increase in the amount of the Borrowing Base and the Aggregate
Commitments pursuant to Sections 4 through 6 and other amendments and
transactions contemplated by Sections 4 through 8 of this Amendment, shall
become effective on and as of the date hereof (the “Effective Date”), provided
that the Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent:

5



--------------------------------------------------------------------------------



 



     (i) counterparts hereof duly executed by each of the Lenders (including
each New Lender) and each Loan Party;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment and the other
Loan Documents to which such Loan Party is a party or is to be a party;
     (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
     (iv) a favorable opinion of Vinson and Elkins LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in the opinion letter of Vinson & Elkins LLP dated
November 21, 2006, delivered in connection with the Credit Agreement, in each
case after giving effect to this Amendment and the transactions contemplated
hereby;
     (v) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies, or an exhibit, of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (vi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(b) and (c) of the
Credit Agreement have been satisfied and (B) that there has been no event or
circumstance since December 31, 2007 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (vii) certificates attesting to the Solvency of each Loan Party before and
after giving effect to this Amendment and the incurrence of indebtedness under
the Credit Agreement, from its chief financial officer;

6



--------------------------------------------------------------------------------



 



     (viii) such other certificates, documents, or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require; and
     (ix) evidence that any fees required to be paid on or before the Effective
Date shall have been paid.
     SECTION 14. Post-Effectiveness Condition. Within 30 days of the Effective
Date, the Borrower shall deliver, each in form and substance satisfactory to the
Administrative Agent:
     (i) evidence that counterparts of all necessary amendments to Mortgages as
well as all affidavits regarding the change in the name and organization of the
mortgagors have been duly executed, acknowledged and delivered and have been
duly filed or recorded in all filing or recording offices that the
Administrative Agent may deem necessary in order to preserve a valid first and
subsisting Lien (subject to Permitted Liens) on the property described therein
in favor of the Administrative Agent for the benefit of the Secured Parties and
that all filing, documentary, stamp, intangible and recording taxes and fees
have been paid; and
     (ii) evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to preserve valid first and
subsisting Liens (subject to Permitted Liens) on the property described in the
Mortgages has been taken.
     Failure to timely perform the obligations under Section 14 shall give rise
to an Event of Default under the Credit Agreement.
[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.
Proposed, Consented to and Accepted by:
ADMINISTRATIVE AGENT
BANK OF AMERICA, N.A.,
as Administrative Agent,
L/C Issuer and Swing Line Lender

         
By:
       
 
       
 
  Name:    
 
  Title:    

            Approved by:

LENDERS

BANK OF AMERICA, N.A., as Lender
      By:           Name:           Title:           UNION BANK OF CALIFORNIA,
N.A.
      By:           Name:           Title:           ROYAL BANK OF CANADA
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC
      By:           Name:           Title:           CREDIT SUISSE, CAYMAN
ISLANDS BRANCH
      By:           Name:           Title:                 By:           Name:  
        Title:           BANK OF OKLAHOMA, N.A.
      By:           Name:           Title:           COMERICA BANK
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            SUN TRUST BANK
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
PLC
      By:           Name:           Title:           BMO CAPITAL MARKETS
FINANCING, INC.
      By:           Name:           Title:           AMARILLO NATIONAL BANK
      By:           Name:           Title:           MIDFIRST BANK
      By:           Name:           Title:           U.S. BANK NATIONAL
ASSOCIATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NA
      By:           Name:           Title:           BANK OF SCOTLAND
      By:           Name:           Title:           BNP PARIBAS
      By:           Name:           Title:           ALLIED IRISH BANKS P.L.C.
      By:           Name:           Title:           FORTIS CAPITAL CORP.
      By:           Name:           Title:           CALYON NEW YORK BRANCH
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK
      By:           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS
      By:           Name:           Title:                 By:           Name:  
        Title:           SUMITOMO MITSUI BANKING CORPORATION
      By:           Name:           Title:           COMPASS BANK
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA
      By:           Name:           Title:           STERLING BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            LOAN PARTIES

SANDRIDGE ENERGY, INC.
      By:           Name:           Title:           SANDRIDGE HOLDINGS, INC.
      By:           Name:           Title:           SANDRIDGE EXPLORATION AND
PRODUCTION, LLC (F/K/A NEG OPERATING LLC)
      By:           Name:           Title:           SANDRIDGE ONSHORE, LLC
(F/K/A NATIONAL ONSHORE LP)
      By:           Name:           Title:           SANDRIDGE OFFSHORE, LLC
(F/K/A NATIONAL OFFSHORE LP)
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            SANDRIDGE MIDSTREAM INC. (F/K/A ROC GAS COMPANY)
      By:           Name:           Title:           SANDRIDGE OPERATING COMPANY
(F/K/A ALSATE MANAGEMENT AND INVESTMENT COMPANY)
      By:           Name:           Title:           INTEGRA ENERGY, L.L.C.
      By:           Name:           Title:           SANDRIDGE TERTIARY, LLC,
(F/K/A PETROSOURCE PRODUCTION COMPANY, LP)
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
COMMITMENTS
AND APPLICABLE PERCENTAGES

                                                        Applicable   Borrowing  
  Assigned     Assumed   Lender   Commitment       Percentage   Base     Amount
    Amount  
Bank of America, N.A.
  $ 110,450,520.84       6.311458334 %   $ 75,737,500             $ 65,647.31  
Barclays Bank PLC
  $ 110,450,520.83       6.311458333 %   $ 75,737,500             $ 65,647.37  
The Royal Bank of Scotland plc
  $ 110,450,520.83       6.311458333 %   $ 75,737,500             $ 5,051,807.91
 
Union Bank of California, N.A.
  $ 110,450,520.83       6.311458333 %   $ 75,737,500             $ 65,647.37  
Wells Fargo Bank, N.A.
  $ 110,450,520.83       6.311458333 %   $ 75,737,500             $ 2,615,647.37
 
BNP Paribas
  $ 90,416,666.67       5.166666667 %   $ 62,000,000             $ 2,132,589.16
 
Calyon New York Branch
  $ 90,416,666.67       5.166666667 %   $ 62,000,000     $ 303,571.38          
Fortis Capital Corp.
  $ 90,416,666.67       5.166666667 %   $ 62,000,000     $ 303,571.38          
JPMorgan Chase Bank, N.A.
  $ 90,416,666.67       5.166666667 %   $ 62,000,000             $ 13,175,000.00
 
The Bank of Nova Scotia
  $ 80,208,333.33       4.583333333 %   $ 55,000,000             $ 645,089.16  
Compass Bank
  $ 80,208,333.33       4.583333333 %   $ 55,000,000             $ 11,687,500.00
 
Deutsche Bank Trust Company Americas
  $ 80,208,333.33       4.583333333 %   $ 55,000,000             $ 645,089.16  
Credit Suisse
  $ 64,166,666.67       3.666666667 %   $ 44,000,000     $ 6,678,571.38        
 
Royal Bank of Canada
  $ 64,166,666.67       3.666666667 %   $ 44,000,000     $ 6,678,571.38        
 
U.S. Bank National Association
  $ 58,333,333.33       3.333333333 %   $ 40,000,000     $ 4,978,571.38        
 
Bank of Scotland
  $ 53,958,333.33       3.083333333 %   $ 37,000,000     $ 5,616,071.38        
 
Allied Irish Banks P.L.C.
  $ 51,041,666.67       2.916666667 %   $ 35,000,000     $ 3,604,910.84        
 
Sun Trust Bank
  $ 51,041,666.67       2.916666667 %   $ 35,000,000     $ 3,604,910.84        
 
BMO Capital Markets Financing, Inc.
  $ 44,205,729.17       2.526041667 %   $ 30,312,500     $ 4,601,004.59        
 
Bank of Oklahoma, N.A.
  $ 36,458,333.33       2.083333333 %   $ 25,000,000     $ 1,973,214.16        
 
Comerica Bank
  $ 36,458,333.33       2.083333333 %   $ 25,000,000     $ 5,729,910.84        
 
Sterling Bank
  $ 36,458,333.33       2.083333333 %   $ 25,000,000             $ 5,312,500.00
 
Sumitomo Mitsui Banking Corporation
  $ 36,458,333.33       2.083333333 %   $ 25,000,000             $ 5,312,500.00
 
MidFirst Bank
  $ 29,166,666.67       1.666666667 %   $ 20,000,000     $ 3,035,714.16        
 
Morgan Stanley Bank
  $ 29,166,666.67       1.666666667 %   $ 20,000,000     $ 303,571.10          
Goldman Sachs Bank USA
  $ 4,375,000.00       0.250000000 %   $ 3,000,000             $ 637,500.00  
Total:
  $ 1,750,000,000       100.000000000 %   $ 1,200,000,000     $ 47,412,164.81  
  $ 47,412,164.81  
 
                             

 